CODING, J.,
delivered the opinion of the court:
The petitioner claims for services in the Interior Department in a capacity similar or equivalent to that of an assistant mes-senger.
The court finds that the petitioner served in such capacity-*530from tbe 1st of March, 1851, to the 7th of December, 1870, and «luring that period received pay from time to time, but in an amount not equal to that of an assistant messenger.
That in the act making appropriations for sundry civil expenses for 1871, an appropriation was made in these words: “ For additional pay heretofore withheld from William Syphax, to equalize his compensation with that of an assistant messenger, two thousand one hundred and eighty dollars.”
The said sum of $2,180 lms not been paid to the said Syphax, but refused.
The appropriation made by the act of Congress is as.authoritative as any other act of Congress which makes the law of the land. It is specific as to the. amount and as to- the person, and it is not to be questioned or reduced here nor anywhere-else. And the evidence filed in the case shows that the amount appropriated and claimed in this %pit is less than that earned. It should be said it was not disputed by the Attorney-General,, but only submitted to the court.
• And on the facts stated the court finds that said Syphax is entitled to recover against the United States the said sum of $2,180, and judgment is ordered therefor.